 Case: 3:16-cv-50074 Document #: 191 Filed: 02/24/20 Page 1 of 1 PageID #:884

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Western Division

Darryl Fleming
                                  Plaintiff,
v.                                                   Case No.: 3:16−cv−50074
                                                     Honorable Philip G. Reinhard
Joseph Yurkovich, et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, February 24, 2020:


        MINUTE entry before the Honorable Iain D. Johnston: Telephonic status hearing
set for 3/31/2020 at 1:30 PM. A representative of IDOC must also be available and
participate in the telephonic status hearing. By 3/27/2020 counsel shall provide direct−dial
numbers for the hearing to the Court's operations specialist, who will initiate the call.
(yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
